FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30313

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00011-DWM

  v.
                                                 MEMORANDUM*
MARY AGNES LEIDER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Mary Agnes Leider appeals from the district court’s judgment and

challenges the 262-month sentence imposed following her guilty-plea conviction

for second degree murder, in violation of 18 U.S.C. §§ 1111 and 1153(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Leider first contends that the district court erred by lengthening her sentence

based on her need for rehabilitation. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

court did not plainly err because the record reflects that it did not lengthen the

sentence based on Leider’s rehabilitative needs. See Tapia v. United States, 131 S.

Ct. 2382, 2392 (2011) (“A court commits no error by discussing the opportunities

for rehabilitation within prison or the benefits of specific treatment or training

programs.”).

       Leider also contends that the district court abused its discretion by failing to

adequately weigh her history and characteristics and by giving excessive weight to

the seriousness of the offense. The district court did not abuse its discretion in

imposing Leider’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence at the top of the Guidelines range is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances,

including the nature of Leider’s offense. See id.; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                         13-30313